657 So.2d 1283 (1995)
Larry SIMMONS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-1101.
District Court of Appeal of Florida, Fifth District.
July 28, 1995.
Larry Simmons, Daytona Beach, pro se.
No appearance for appellee.
PER CURIAM.
We dismiss Larry Simmons' appeal of the denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800. His motion for rehearing did not toll the time for filing his appeal. Kosek v. State, 640 So.2d 1127 (Fla. 5th DCA 1994).
COBB, HARRIS and THOMPSON, JJ., concur.